Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Fiorello on March 9, 2021.
The application has been amended as follows: 

1.  (Currently Amended)  A crustacean trap, comprising:
	a cage configured to trap one or more crustaceans; and
	a propulsion system connected to the cage and configured to provide propulsion to the cage, wherein the propulsion system includes three or more rotors positioned to provide 3-axis control configured to at least provide directional and orientation control in motion.

2.  (Original) The trap of claim 1, further including at least one controller configured to control the propulsion system to autonomously pilot the trap.

3.  (Original) The trap of claim 2, wherein the propulsion system includes at least one rotor connected to the cage.

4. (Original) The trap of claim 2, wherein the propulsion system includes at least one propeller connected to the cage.

5.  (Cancelled)

6.  (Currently Amended) The trap of claim 1, wherein the propulsion system includes:
	at least one electric motor connected to each rotor and/or each propeller;
	at least one battery electrically connected to the at least one electric motor; and
	wherein the controller is operatively connected to each electric motor to control each rotor and/or propeller.
7.  (Currently Amended) The trap of claim 4, wherein a thrust vector is moveable relative to the cage, wherein the controller is configured to control a direction of the thrust vector 

8.  (Original) The trap of claim 1, further including an inflatable ballast system connected to the cage and configured to provide lifting force to the trap under water.

9.  (Original) The trap of claim 8, further including a controller configured to control the propulsion system and the inflatable ballast system to autonomously pilot the trap.

10.  (Original) The trap of claim 9, wherein the inflatable ballast system includes:
	at least one pressure vessel;
	at least one gas supply; and
	at least one valve operatively connected to the controller and configured to permit gas from the gas supply into the at least one pressure vessel in an open position, and to prevent gas from the gas supply from entering the at least one pressure vessel in a closed position.

11.  (Original) The trap of claim 10, wherein the controller is configured to control the at least one valve to allow enough gas into the at least one pressure vessel to provide a predetermined lifting force.

12.  (Currently Amended)  The trap of claim 11, wherein the controller is configured to control the at least one valve to allow enough gas to create equal lifting force to the weight of the trap to create a zero weight condition under water or to create greater lifting force then the weight of the trap to cause the trap to rise.

13.  (Original)  The trap of claim 12, further comprising a compressor configured to recompress gas in the pressure vessel back into the gas supply.

14. (Original) The trap of claim 12, further comprising one or more release valves configured to release gas from the at least one pressure vessel into the atmosphere and/or to flood the pressure vessel with water.

15. (Original) The trap of claim 9, further comprising at least one state sensor operatively disposed on the trap in communication with the controller and configured to determine at least one state of the trap.

16.  (Original) The trap of claim 15, wherein the at least one state sensor includes at least one of a position sensor, a speed sensor, an attitude sensor, a roll sensor, a yaw sensor, a pitch sensor, an altimeter, or an accelerometer.

17.  (Original) The trap of claim 16, wherein the controller is configured to receive signals from the at least one state sensor and to control the propulsion system and/or the ballast system a function of the received signals from the at least one state sensor.

18-20.  (Cancelled)
21.	(New)  A crustacean trap, comprising:
	a cage configured to trap one or more crustaceans; 
	a propulsion system connected to the cage and configured to provide propulsion to the cage, wherein the propulsion system includes at least one propeller connected to the cage; and
	at least one controller configured to control the propulsion system to autonomously pilot the trap, wherein a thrust vector is moveable relative to the cage, wherein the controller is configured to control a direction of the thrust vector to provide a directional control of the trap.

22.  (New) A crustacean trap, comprising:
	a cage configured to trap one or more crustaceans;
	a propulsion system connected to the cage and configured to provide propulsion to the cage; 
	an inflatable ballast system connected to the cage and configured to provide lifting force to the trap under water;
	a controller configured to control the propulsion system and the inflatable ballast system to autonomously pilot the trap, wherein the inflatable ballast system includes:
	at least one pressure vessel;
	at least one gas supply; and
	at least one valve operatively connected to the controller and configured to permit gas from the gas supply into the at least one pressure vessel in an open position, and to prevent gas from the gas supply from entering the at least one pressure vessel in a closed position.

23.  (New)  The trap of claim 22, wherein the controller is configured to control the at least one valve to allow enough gas into the at least one pressure vessel to provide a predetermined lifting force.

24.  (New)  The trap of claim 23, wherein the controller is configured to control the at least one valve to allow enough gas to create equal lifting force to the weight of the trap to create a zero weight condition under water or to create greater lifting force then the weight of the trap to cause the trap to rise.

25.  (New)  The trap of claim 22, further comprising a compressor configured to recompress gas in the pressure vessel back into the gas supply.

26.  (New) The trap of claim 22, further comprising one or more release valves configured to release gas from the at least one pressure vessel into the atmosphere and/or to flood the pressure vessel with water.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art shows examples of submersible aquaculture apparatuses and systems for obtaining and processing data pertaining to aquaculture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896.  The examiner can normally be reached on 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644